                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                              CASE NO . 5:20-CV-00123-FL

 KELLY ST AFFORD; GRASS ROOTS
 NORTH CAROLINA; SECOND
 AMENDMENT FOUNDATION; and
 FIREARMS POLICY COALITION,
 INC .,

                                  Plaintiffs,

 V.                                                             CONSENT ORDER


 GERALD M. BAKER, in his official
 capacity as Sheriff of Wake County,
 North Carolina,
                               Defendant.


       THIS MATTER is before the Court for entry of a Consent Order. Plaintiffs are represented

by Edward H. Green, III, Raymond M. DiGuiseppe and Adam Kraut, and Defendant is represented

by J. Nicholas Ellis. After considering this matter and by and with the Consent of the Parties, the

Court finds that the Parties have agreed and consented to resolving the material issues remaining

in this disputed matter, and the Parties desire to memorialize this agreement in a Consent Order as

shown by the signatures of the Parties and their respective attorneys' below. Therefore, with the

consent of all the Parties, the Court finds that the Parties have agreed to the following:

        I.      This matter is properly before the Court, and the Court has jurisdiction over the

Parties and subject matter at issue.

       2.       Plaintiffs filed this action on March 27, 2020 (D.E. 8) which in relevant part alleged

various constitutional and statutory violations resulting from Defendant Sheriff Gerald Baker's

decision to temporarily suspend acceptance and processing of applications for Pistol Purchase




             Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 1 of 7
Penni ts (' PPP"), a process governed by Chapter 14, Article 52A of the North Carolina General

Statutes.

        3.      Plai11tiffs' Complaint requested the Court issu.e a Declaratory Judgment to

detenuine their rights to apply for PP.P' s· to issue a Temporary Restraining Order and Preliminary

Injunction preventing Sheriff Gerald Baker from suspending the processing of applications for

PPP s; to is ue a permanent injunction preventing Sheriff Gerald Baker from suspending the

processing of applications for PPP' s; and to award monetary damages to Plaintiffs.

       4.       Defendant Sheriff Gerald Baker moved to dismiss Plaintiffs' action (D.E. 16, 17)

by contending Plaintiffs had failed to state a claim upon which relief could be granted. In support

of his Motion to Dismiss, Sheriff Gerald Baker cited the following as reasons for his suspension

of processing PPP applications:

               a. On March l 0, 2020 the governor of the state of North Carolina declared a state

                  of emergency in response to the COVID-19 pandemic outbreak; on March 13,

                  2020 the president of the United States declared a state of emergency; on March

                  22, 2020 the Wake County Board of Commissioners declared an emergency and

                  issued a Proclamation of Emergency Restrictions, with the Proclamation

                  confirming multiple instances of community spread of the COVID-19 virus

                  activating the Emergency Operations Plan and limiting tnass gatherings of 50 or

                  more people.

               b. From March 10, 2020 to March 24, the Wake County Sheriff's Office received

                  PPP applications in unprecedented numbers, causing gatherings of 50 or more

                  people in the lobby of the Wake County Public Safety Center which would be in

                  violation of the March 22t 2020 Proclamation of Emergency Restrictions.




                                                2

             Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 2 of 7
     c. Defendant Sheriff GeraJd Baker's decision to temporarily suspend acceptance

        and processing of PPP applications was based on his good faith effo1ts to comply

        with ProcJamation of Emergency Restricti.ons and his paramount and legitimate

        concern for the public health and safety in light of the existing declared states of

        emergency due to the COVID-19 pandemic outbreak being specifically

        concerned for the health and welfare of the citizens of Wake County, the Wake

        County Sheriffs Office personnel and the jail residents housed in the Wake

        County Public Safety Center, the same location where said PPP applications were

        accepted and processed.

5.    In opposing the motion to dismiss, Plaintiffs contended, among other things, that:

          a. All other businesses and entities Wake County interfacing with the public

             were subject to the same emergency restrictions imposing congregation

             limits, social distancing, and other infectious disease protocols when

             Defendant Baker suspended accepting new PPP applications. His obligation

             to comply with these restrictions is not and has never been a 1.miquely

             governmental interest so as to justify a complete suspension of his statutory

             duties to process the applications necessary for Wake County residents to

             lawfu11y exercise their constitutional rights to carry firearms in public.

          b. Defendant Baker has cited no evidence that halting PPP applications - but

             not other functions of the Sheriff's Office - would have had any significant

             effect on the spread of COVID-19 or that the rate of infection would have

             been any greater had the application process continued with the use of the

             same safety protocols all other businesses have employed in continuing




                                        3

 Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 3 of 7
                          their operations. Nor did he suspend any of the other myriad functions of

                          ttis office which entail a greater degree of interaction with the public and

                          thus a greater degree of the risk that he claimed he was seeking to avoid in

                          suspending the acceptance and processing of all new PPP applications.

                       c. Defendant Baker s resumption of the PPP application process aft.er this

                          action was commenced against him demonstrates that his office is and was

                          all along capable of safely and effectively accepting and processing a high-

                          volume of applications even during the prevailing conditions of this

                          pandemic.

        6.       After the Parties submitted briefs on the Motion to Dismiss, the Court entered an

Order on February 18 2021 (D.E. 26), granting in part and denying in part the Motion to Dismiss

filed by Sheriff Gerald Baker. In this Order, the Court di.smissed without prejudice Plaintiffs'

claims for violation of state law and for injunction relief. The Comt ruled that Plafotiffs' remaining

claims could proceed, including their claims for nominal damages under 42 USC §1983 and

associated claims for declaratory relief and attorney's fees.

        7.       Plaintiffs contend Defendant Sheriff Gerald Baker violated their 2 nd Amendment

rights under the U.S. Constitution by suspending the acceptance and processing PPP applications

during a period of 13 days.

        8.       Sheriff Gerald Baker denies he violated any of Plaintiffs' rights under the 2 nd

Amendment of the U.S. Constitution or that he violated any other lawful right of Plaintiffs.

        9.       The Parties agree this is a disputed claim and desire to resolve the outstanding legal

issues in this case.




                                                   4

             Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 4 of 7
        10.     ln order to continue to provide PPP application services to the citizens of Wake

County in a safe and effective manner in light of the current pandemic and in order to resolve the

issues before the Court, Defendant Sheriff Gerald Baker has agreed to modify the PPP application

process so as to mi_n imize or alleviate the admission of applicants for said permits to the Public

Safety Center during the term of the current declared states of emergency and to immediately

resume processing applications pursuant to state law.

        11.     The Parties agree that the Wake County Sheriff's Office and Sheriff Gerald Baker

shall have a reasonable period of time, not to exceed 30 days, within which to implement the tem1s

of this order, including making any payment described in this Consent Order.

        12.     It is agreed that the Court retains jurisdiction in the event the need for further

guidance or bearings is necessary to affect the terms and conditions of this Consent Order.

        13 .    Defendant Sheriff Gerald Baker agrees to pay Plaintiffs collectively $1,300.00 for

any damage the suspension of processing PPP applications may have caused and agrees to pay

Plaintiffs the amount of $25 000.00 for legal fees and costs incurred by Plaintiffs.

        14.     Except as stated in this Consent Order, the Parties shall bear their own costs and

fees.

        15.     The Parties agree the reliefincorporated in this Consent Order shall be the exclusive

relief afforded to Plaintiffs in this action.

        NOW, THEREFORE, it is hereby ORDERED that the Wake County Sheriffs Office and

Defendant Sheriff Gerald Baker accept and process PPP applications fully consistent with Chapter

14 Article 52A of the North Carolina General Statues, including the statutory deadlines therein,

and this Consent Order.




                                                  5

          Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 5 of 7
This the 14th day of June, 2021.
                                   __________________________________
                                   LOUISE W. FLANAGAN
                                   United States District Judge




                                                                 ·- .   ·----- - ···-~- .




                                                        *   • ; ] )
                                   ·f\jli~ l'°' :ft/'••;
                                              1         1




                                    •• • • ~, .... t-
                                   ·t,.




                                   ::un:;--:
                                   :. l•! !.




Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 6 of 7
                               FIREARMS .POLICY COALITION, INC.

                         By:       £          . .,
                               Name: Brandon Combs
                               Title:

                                  )
                                        President

                                    J .//
                                                     ~



                               ti - ~ t-r=.£~ 1- ..._..
                                                         ---r:
                                                            )




                               7


Case 5:20-cv-00123-FL Document 34 Filed 06/14/21 Page 7 of 7
